DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 10/05/2021 is acknowledged.
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2021.

Specification
The disclosure is objected to because of the following informalities:
The instant specification is objected to for referencing specific claim numbers at [0011, 0016, 0018-0019, 0026-0030, 0032-0036, 0040-0041, 0043-0047, 0052-0058]. Claim numbers should not be referred to in the specification as the claim numbers can change throughout prosecution and lead to inconsistencies within the disclosure. 
Appropriate correction is required.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract of the disclosure is objected for using phrases which can be implied, particularly “The present invention provides” and “According to the present invention”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the language of “a plurality of the precursors respectively made using a plurality of types of metals having different melting points” renders the claim indefinite as it is unclear if the claim requires a plurality of precursors each containing a metal with a different melting point or if each precursor is required to contain the plurality of types of metals having different melting points. For examination purposes, the claim limitation will be 
Regarding claim 14, the language of “each metal of precursors in which a foaming agent is mixed with the plurality of metals” renders the claim indefinite as it is unclear if the claim requires a plurality of precursors each containing a metal with a different melting point or if each precursor is required to contain the plurality of metals with different melting points. For examination purposes, the claim limitation will be interpreted as either a plurality of precursors each containing a metal with a different melting point or each precursor containing the plurality of metals with different melting points. 
Claim 14 recites the limitation "precursors”. There is insufficient antecedent basis for this limitation in the claim as there is no plurality of precursors set forth prior to describing how the precursors are irradiated. 
Claim 15 recites the limitation "the aperture ratio".  There is insufficient antecedent basis for this limitation in the claim. Claim 15 is additionally rejected by virtue of its dependency on claim 13. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rother et al. (EP1036615A1, hereinafter referred to as "Rother"). The English language translation of Rother provided with this action is being relied upon.
Regarding claims 1-2, and 5, Rother teaches a method of foaming a semi-finished product containing a metal powder and a blowing agent (Abstract) including steps of introducing the semi-finished product into a space formed by transparent walls [0019, 0024-0025], the space being surrounded by infrared radiators [0026], and irradiating the space from the outside in order to heat and enable foaming of the semi-finished product [0027], wherein the space has an internal geometry corresponding to the final geometry of the workpiece formed by foaming [0028]. 
Regarding claim 3, Rother teaches the space being formed by a pot-shaped lower part (Fig. 1 – element 22) and a cover that closes it off (Fig. 1 – element 24, [0024]), such that the lower part necessarily has openings. 
Regarding claims 6 and 8, Rother teaches the semi-finished product (Fig. 1 – element 12) being provided with cover layers made of metal on opposite sides (Fig. 1 – elements 14, 16), such that foaming of the semi-finished product produces a composite material [0023] with the foam and metal layers. 

s 1 and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rajner et al. (US 2007/0158877, hereinafter referred to as "Rajner").
Regarding claims 1 and 5, Rajner teaches a method for producing a metal foam [0009-0014] including steps of providing a semi-finished product including a Zn alloy and ZrH2 foaming agent, introducing the semi-finished product into a box mold [0041], the box mold being permeable to radiation with wavelengths in the 760-5000 nm range [0023], or within the infrared light range, and directing radiation with a wavelength in the range of 3000-5000 nm onto the mold, to heat and foam the semi-finished product, followed by removing a foam zinc plate from the mold [0042].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rother et al. (EP1036615A1, hereinafter referred to as "Rother"). The English language translation of Rother provided with this action is being relied upon.
Regarding claim 10, Rother teaches matching the wavelength of emitted light from the radiators to the material of the walls in order to ensure a high degree of transmission [0031], such that selecting the irradiation range of the light by the setting the focus of the radiators would have been obvious to one of ordinary skill in art. 
Regarding claim 12, Rother teaches that the walls forming the space can consist of individual glass blocks, allowing for a modular structure of the space so that the internal geometry can be easily adapted to the final geometry of the body to be foamed [0010], and further that a geometric change can be made with simple measures [0028]. While Rother does not specifically disclose a cylindrical mold, it would have been obvious to one of ordinary skill in the art to adapt the walls in Rother to a form a cylindrical space for applications requiring a cylindrical foamed product. Furthermore, it has been held that a configuration of a container is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04(IV)(B). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rother et al. (EP1036615A1, hereinafter referred to as "Rother") as applied to claim 3 above, and further in view of Simancik et al. (WO 2017/037522 A1, hereinafter referred to as "Simancik). The English language translation of Rother provided with this action is being relied upon.
claim 4, Rother is silent with regards to using a metal net for the mold material. 
Simancik teaches a method of heating a foamable semi-finished product in the cavity of a mould to form a foam (Pg. 3, lines 24-28), wherein the semi-finished product contains a metal alloy and a foam agent (Abstract). Simancik further teaches inserting metal nets along the inner surface of the mould in order to reinforce and improve tensile strength of the foamed component and prevent potential cracks in the foam from spreading (Pg. 8, lines 7-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the walled-space used in shaping of the foamed product in the method of Rother and include metal net inserts along the inner wall as taught by Simancik in order to improve tensile strength and reduce cracking of the finished product. 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rother et al. (EP1036615A1, hereinafter referred to as "Rother") as applied to claim 1 above, and further in view of Hoshino et al. (JPH0987706A, hereinafter referred to as "Hoshino"). The English language translation of Rother provided with this action is being relied upon. The English language translation of Hoshino provided with the IDS dated 12/31/2019 is being relied upon. 
Regarding claim 7, Rother is silent regarding arranging other metal foams around the precursor and foaming the precursor to join the other metal foams with the formed metal foam. 
Hoshino teaches a method of using a foamable metal slurry containing a metal power and foaming agent as a bonding agent to join together two porous metal bodies [0030-0034]. Hoshino teaches placing together two porous metal plates with foamable slurry applied between them, and heating and foaming the slurry to join the porous metal plates [0038]. 

Regarding claim 9, Rother teaches the semi-finished product (Fig. 1 – element 12) being provided with cover layers made of metal on opposite sides (Fig. 1 – elements 14, 16), such that foaming of the semi-finished product produces a composite material [0023] with the foam and metal layers. In the combined method of Rother in view of Hoshino, it would have been further obvious to one of ordinary skill to join together the metal cover layers and metal porous bodies by foaming of the semi-finished product to form a composite material. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rother et al. (EP1036615A1, hereinafter referred to as "Rother") as applied to claim 1 above, and further in view of Takada et al. (US 2008/0070998, hereinafter referred to as "Takada"). The English language translation of Rother provided with this action is being relied upon.
Regarding claim 11, Rother is silent regarding selecting an irradiation range of light by providing a mask having an opening and shielding the light. 
Takada teaches a foam production method including an irradiating step in which an active energy beam is irradiated onto a foamable composition (Abstract). Takada further teaches producing partial foaming using a complex-shape patterned photomasks and also producing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radiator configuration in the method of Rother to include patterned photomasks as taught by Takada in order to selectively control irradiation of the semi-finished product and increase the variability of metal foam products available, including products with patterned partial foaming and density gradients.

Claims 2-3, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rajner et al. (US 2007/0158877, hereinafter referred to as "Rajner") as applied to claim 1 above.
Regarding claim 2, Rajner teaches glass materials as suitable materials for the mold [0021], rendering obvious a transparent mold material as claimed. 
Regarding claim 3, Rajner teaches a configuration of the mold having openings ([0022], Fig. 3). 
Regarding claim 12, while Rajner does not specifically disclose a cylindrical mold, Rajner does teach multiple mold shapes (Fig. 2-5). Furthermore, it has been held that a configuration of a container is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04(IV)(B). 
Regarding claims 13-14, Rajner teaches a configuration of the metal foam production method starting with multiple semi-finished products aligned next to one another (Fig. 2 – element 14, [0041]). Furthermore, Rajner teaches the semi-finished products to be foamed can be . 

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record do not teach or suggest a metal foam production method having all the steps as set forth in the instant claim 15 in combination. The closest prior art of record to claim 15 is Rajner et al. (US 2007/0158877) as applied in the rejection under 35 U.S.C. 103 of claim 13 above. Rajner discloses heating and foaming of a plurality of metal foam precursors together in a single mold, the precursors containing multiple metals having different melting points (Fig. 2, [0041-0042]). However, Rajner does not teach a step of selecting an aperture ratio of each part of a mold made of a material with openings such that a part corresponding to the metal foam precursor made from a metal having a lower melting point has a smaller aperture ratio. From the disclosure of Rajner, it is not seen that it would have been obvious to one of ordinary skill in the art to selectively vary radiation exposure for the different melting point metals within the precursors using variably-sized openings in the mold. Further search of the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736